In the State's motion for rehearing it is contended that the evidence fails to show that the premises searched were the private residence of the accused. In the State's testimony the premises were described as a one-room cottage camp, furnished with household goods, beds, stoves, chairs, clothes, hats, women's apparel, etc., showing that the appellant and his wife were present and occupying the premises. There is much testimony to the effect that the premises were the abode of the appellant and his wife and were occupied by them at the time of the search. The necessity for proof that the premises were a private residence is not perceived. Even if that were necessary, it is thought that the demand was met by the evidence. See Hipp v. State, 45 Tex.Crim. R., 75 S.W. 28, 62 L. R. A., 973; Hooper v. State, 105 S.W. 816; Favro v. State, 39 Tex.Crim. R., 46 S.W. 932; Chapin v. State,296 S.W. 1096.
The motion is overruled.
Overruled. *Page 110